Fish, P. J.
(after stating the foregoing facts.) Courts have full control over their orders and judgments during the term at which they were rendered, and in the exercise of their legal discretion may revise or vacate the same. But such motions are addressed to the legal discretion of the court, which will not be controlled unless abused. Aiken v. Wolfe, 76 Ga. 816; Holsenback v. Martin, 28 Ga. 73. There is nothing in this case to take it out of the ordinary rule applicable to decisions on demurrer. The plaintiff had the right to except to the judgment sustaining the general demurrer. After it was decided that he had no cause of action, he had no right to amend, nor to a reinstatement of the case in order to permit him to amend.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.